Citation Nr: 1212107	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to June 1972, with subsequent Reserve and National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO, in pertinent part, denied service connection for bilateral hearing loss.  

In January 2012, the Veteran testified before the undersigned sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.  

During the hearing, the Veteran raised a claim of entitlement to service connection for tinnitus.  The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

As a final preliminary matter, the Board notes that, in an August 2005 rating decision, the RO denied service connection for a skin rash of the hands, jungle rot of the feet, and boils of the neck and legs.  The Veteran perfected an appeal of these denials.  However, in August 2007, the Veteran indicated that he wanted to cancel his appeal as regards the claims for service connection for a skin rash of the hands, jungle rot of the feet, and boils of the neck and legs.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal must be in writing and may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal with respect to his claims for service connection for a skin rash of the hands, jungle rot of the feet, and boils of the neck and legs.  As such, these issues were not certified to the Board on appeal and are not before the Board.  Accordingly, the only issue currently on appeal is that stated on the title page.


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset during active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, current bilateral hearing loss is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Factual Background and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection can be granted for certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veteran contends that he has bilateral hearing loss resulting from in-service noise exposure, including gunfire and explosions during his service in the infantry in Vietnam.  

Service treatment records are negative for complaints regarding or treatment for hearing loss.  Audiometric testing on enlistment examination in July 1970 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
Not tested
10
LEFT
15
5
5
Not tested
15

Audiometric testing on separation examination in June 1972 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
10
LEFT
15
5
0
0
0

While there is no evidence of hearing loss in service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.   See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

On examination for enlistment in the Army National Guard in April 1973, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
6.5
Not tested
2.0
2.5
7.0
LEFT
7.0
Not tested
2.0
2.5
7.0

Post-service VA treatment records reflect complaints regarding and treatment for hearing loss.  For example, the report of an October 2006 audiological assessment reflects that the Veteran had complaints of difficulty clearly understanding speech.  He reported a perception of problems since his Vietnam service.  The assessment following audiological testing included mild to severe hearing loss.  The Veteran was issued hearing aids in September 2007.  

The Veteran was afforded a VA audiological examination in November 2008.  The examiner noted that the Veteran's service treatment records indicated normal hearing from 500 to 4000 Hertz on induction and separation examination, with no significant threshold shift documented during active service.  She added that the Veteran also had normal hearing from 500 to 4000 Hertz on examination for enlistment in the National Guard in April 1973.  The Veteran gave a history of hearing difficulties in both ears, first noticed during service in 1972.  He described significant in-service noise exposure without hearing protection, stating that he served in the infantry, to include combat duty in Vietnam.  The Veteran added that, as a civilian, he worked as a truck driver and had worked in roof construction, without the use of hearing protection.  He denied any loud hobbies, but reported that he did his own yard work, without hearing protection.  




Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
55
55
LEFT
25
20
40
45
55

The Veteran's speech recognition scores using the Maryland CNC Word List were 94 percent, bilaterally.  The diagnosis was normal to moderate high frequency sensorineural hearing loss for frequencies 500 to 4000 Hertz, bilaterally.  The examiner commented that the Veteran's service treatment records documented normal hearing at induction to and separation from active duty, and normal hearing at enlistment in the Army National Guard, with no significant hearing threshold shift documented.  The examiner noted that the Veteran had served two years of military duty, including combat noise exposure, but added that he had worked for 36 years in truck driving and construction without hearing protection.  She added that a review of the Veteran's records revealed that his hearing thresholds were slightly poorer in 2006 than in 2007, and were slightly better on her examination than they had been in 2007.  She stated that these fluctuations were not consistent with accurate reporting of the "softest tone" perceived, and likely represented some exaggeration of the severity of hearing loss.  

Based on the findings of normal hearing at induction, separation, and enlistment in the National Guard, with no significant hearing threshold shift documented, and the Veteran's reported occupational and recreational unprotected noise exposure, the examiner opined that the Veteran's hearing loss was not caused by or a result of noise exposure in service.  

In February 2011, the Veteran underwent another VA audiological examination, performed by the same examiner who evaluated him in November 2008.  The Veteran reported a gradual-onset hearing loss in both ears, noted since the 1970s following military service.  The Veteran again reported military noise exposure, such as artillery and gunfire, during which hearing protection was not used.  He also reported occupational noise exposure for 30 years while working as a truck driver and recreational noise exposure, such as a lawnmower, since 1972.  He denied the use of hearing protection during occupational and recreational noise exposure.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
35
55
55
LEFT
20
25
40
45
55

The Veteran's speech recognition scores using the Maryland CNC Word List were 94 percent in the right ear and 96 percent in the left ear.  The diagnosis was normal to moderately-severe high frequency sensorineural hearing loss for frequencies 500 to 4000 Hertz, bilaterally.  

The examiner opined that the Veteran's hearing loss was not caused by or a result of his military service.  In providing a rationale for this opinion, she noted that the Veteran had normal hearing at enlistment and discharge from military service, as well as normal hearing when he enlisted in the National Guard within one year of separation from active duty.  She noted that the Veteran served for two years in the infantry, but also reported extensive post-military occupational and recreational noise exposure, specifically, 30 years as a truck driver and exposure to lawn equipment, without hearing protection.  Based on the foregoing, she reiterated that it was her opinion that the Veteran's hearing loss was not caused by or a result of his military service, to include noise exposure.  

The November 2008 and February 2011 audiometric testing results clearly establish hearing loss disability in each ear as defined in 38 C.F.R. § 3.385.  The question remains, however, as to whether there exists a medical nexus between such hearing loss disability and service.

While the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, the Veteran's service personnel records reflect that he served in Vietnam from August 1971 to June 1972, during which time his primary duties included rifleman and ammo bearer.  In light of the foregoing, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2002).  

Additionally, the Veteran has, as he is competent to do, described a continuity of symptomatology of hearing loss since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, the October 2006 VA audiological assessment reflects that the Veteran had complaints of difficulty clearly understanding speech with a perception of problems since his Vietnam service.  During the November 2008 VA examination, the Veteran reported that he first noticed hearing difficulties in both ears in service in 1972.  On VA examination in February 2011, the Veteran reported a gradual-onset hearing loss in both ears, noted since the 1970s following military service.  During the January 2012 hearing, the Veteran reported that he first started to notice hearing problems in the early to mid 1970s.  He added that, since that time, he had experienced difficulty hearing people with high-pitched voices and distinguishing words when more than one person was talking at a time.  

The Board finds the Veteran's reports of a continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Board acknowledges that, in his Report of Medical History at enlistment in the Army National Guard in April 1973 (10 months after separation from service), the Veteran reported that he did not have, nor had he ever had hearing loss.  Additionally, during VA treatment in June 2005, the Veteran reported that his hearing was good.  Review of systems during VA treatment in September 2005 revealed normal hearing acuity.  While the April 1973 Report of Medical History and the June and September 2005 VA treatment records could weigh against the Veteran's reports of a continuity of symptomatology, the Board finds these discrepancies to be minor.  

Therefore, in light of the Veteran's established in-service noise exposure, his current bilateral hearing loss disability for VA purposes, and his competent and credible reports of a continuity of symptomatology of hearing problems since service, the Board finds that the evidence weighs heavily in favor of the Veteran's claim.

The evidence that is expressly against the Veteran's claim consists of the November 2008 and February 2011 opinions from the VA examiner.  However, the Board notes that each of these opinions appears to be based, at least in part, on a finding that the Veteran had normal hearing at induction to and separation from service.  However, the Board highlights that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Moreover, to the extent that the VA examiner based her negative nexus opinions on a finding that the Veteran experienced occupational and recreational noise exposure after service, during the January 2012 hearing, the Veteran testified that the noise he experienced from the truck motor was not that much, as it was even quieter inside the truck than on the road.  He further noted that the area he mowed was only about 30 by 30 feet, and that most of the time he actually had his lawn done, as he did not have time due to working six days a week.  In light of the Veteran's testimony, the Board finds that the November 2008 and February 2011 opinions are flawed because the examiner appears to have relied on an inaccurate understanding of the Veteran's post-service history of noise exposure.  

In view of the foregoing, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hearing loss had its onset in service, if not weighing more in favor of a finding that such disability began in service.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


